Citation Nr: 0101248	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbar strain, currently evaluated as 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



REMAND

The veteran served on active duty from September 1987 to 
September 1992. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the above claim.

Additional development of the evidentiary record is required.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A).  VA has a duty to make reasonable efforts 
to obtain relevant records that the veteran adequately 
identifies.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).    

Here, potentially relevant medical records have not been 
obtained by the RO.  For example, the most recent VA 
outpatient treatment records of the veteran associated with 
the claims folder are dated from February to July 1999.  
However, in September 1999 the veteran stated that had 
medical appointments for evaluation of his back disability 
scheduled in October 1999 (an electromyogram) and in January 
2000 (rehabilitation for lower back pain).  Accordingly, 
there likely are pertinent records outstanding and these 
records should be obtained on remand.  

Likewise, in light of the veteran's contentions concerning 
low back pain and the guidance the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) has provided in Deluca v. Brown, 8 Vet. 
App. 202 (1995), another VA examination is indicated.  

Finally, inherent in the veteran's complaints relating to the 
severity of his lumbar spine condition is the implied claim 
that arthritis of the lumbar spine (diagnosed on VA 
examinations in September 1997 and August 1999) is one of the 
residuals of his in-service mechanical low back pain.  The 
medical evidence is not sufficiently clear on that point to 
permit an informed decision by the Board, and an appropriate 
opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following:

1.  Ask the veteran to specify where he 
has received treatment for his low back 
disorder since 1999, then obtain complete 
clinical records of all such treatment 
from the identified sources.  The Board 
is particularly interested in treatment 
received at the VA Medical Center in New 
Orleans, Louisiana, including, but not 
limited to, an electromyogram conducted 
in October 1999 and rehabilitation 
therapy in January 2000.

2.  After the foregoing development has 
been accomplished, schedule the veteran 
for appropriate VA examination of the 
lumbar spine.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected lumbar strain.  With 
particular attention to all x-ray 
reports, the examiner is asked to 
specifically provide an opinion as to 
whether it is as least as likely as not 
that degenerative arthritis of the 
lumbar spine is a residual of the 
veteran's service-connected disability.  

The examiner should note the range of 
motion for the lumbar spine and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there is any muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  The examiner should 
state, if possible, the frequency of 
recurring attacks of intervertebral disc 
syndrome, if the veteran suffers such 
attacks, and the extent to which relief 
is experienced between such attacks.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295 (2000).

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's 
service-connected lumbar strain and any 
residual conditions, and any nonservice-
connected low back disorders, if present.  
If it is medically impossible to 
distinguish among symptomatology 
resulting from the several disorders, the 
examiner should state this in the 
examination report.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

3. Review the claims folder and ensure the 
foregoing development action has been 
conducted and completed in full.  If the 
examiner's report does not include 
adequate responses to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

